Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103


Claims 1, 2, 3, 7, 9, 10, 11, 12, 17, 18, and 20 are, as best understood by the Office, rejected under 35 USC 103(a) as being unpatentable over Patrick US 2011/0234445 in view of Georgiadis et al. US 2012/0162010 and further in view of Delbecq et al. US 2016/0109559 and/or Ebling US 2015/0219751 and still further in view of Gresham et al. US 2003/0193430.
  
     As to claims 1, 10, and 17, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier configured to amplify a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein the transmit signal interferes with the receive signal (esp. c.f. [0007, 0073, 0076, 0101, 0108]); and an adjustable phase shifter that separate from modulation or frequency shifting of information in the transmit/receive signal, is configured to apply phase shift to transmit signal relative to receive signal to inhibit/inhibiting oscillation (esp. c.f. [0008], the phase of transmit signal is shifted relatively to inhibit oscillation; it is considered “separate from any modulation” in the same way Applicant’s phase shift is “separate” but still shifts the transmit signal). Please N.B., this shifter has a range of settings and means for testing the range of settings and determining for each setting whether oscillator indicator exceeds threshold (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).
     Patrick doesn’t explicitly teach the phase shift is constant. However, please N.B., the concept of a constant phase shift is well known, e.g. c.f. Georgiadis [0014-0015, 0020, 0031, 0091]. 
     It would be obvious to modify Patrick by applying constant phase shift as taught by Georgiadis for the benefit of applying the desired phase modulation.  
     While the Office is of the position that Patrick and Georgiadis teach these recited limitations, for the sake of argument, assuming they don’t teach adjustable phase shift separate from and in addition to frequency shifting to apply constant phase shift, please c.f. Delbecq [0047] that teaches adjustable phase shift separate from and in addition to frequency shifting (fig.3, phase adjustable shifters can impart constant phase shift). It would be obvious to modify the art to impart an adjustable shifter to modulate a constant phase shift for the desired calibration purposes. 
     Likewise, for the sake of argument, assuming the cited references don’t teach adjustable phase shifting to apply constant phase shift, please N.B., the concept of adjustable phase shift to apply constant phase shift is routine, e.g. c.f. [0029] of Ebling. It would be obvious to modify the references to incorporate the concept of adjustable phase shift to apply constant phase shift for the benefit of achieving the desired calibration. 
     The aforementioned references do not expressly teach modulator coupled to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter. 
     However, Gresham et al. US 2003/0193430 teaches modulator coupled to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter (esp. c.f. fig.1 and [0030]).
     It would be obvious to modify the primary reference by coupling modulator to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter as taught by Gresham (esp. c.f. fig.1 and [0030]) for the benefit of optimizing the signal to indicate detection and position of the desired object. As to claims 2 and 11, the cited art teaches device/method of claim 1/10/17, further comprising: a controller that tests a range of settings of the adjustable phase shifter/wherein the inhibiting includes testing a range of settings for the shifter that performs said modifying (esp. c.f. claim 3 and [0073, 0076, 0101, 0108] of Patrick).As to claims 3 and 12, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier that amplifies/amplifying a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein the transmit signal interferes with the receive signal (esp. c.f. Patrick [0007, 0073, 0076, 0101, 0108]); and an adjustable phase shifter that separate from any modulation or frequency shifting of the transmit/receive signal, applies adjustable phase shift to transmit signal to inhibit/inhibiting oscillation (esp. c.f. Patrick [0008], the phase of transmit signal is shifted relatively to inhibit oscillation; it is considered “separate from any modulation” in the same way Applicant’s phase shift is “separate” but still shifts the transmit signal). Please N.B., this shifter has a range of settings and means for testing the range of settings and determining for each setting whether oscillator indicator exceeds threshold (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).Patrick further teaches wherein for each of the settings tested, the controller that tests a range of settings of the shifter determines whether an oscillation indicator exceeds a threshold (esp. c.f. [0008, 0066-0067, 0082, 0109]). 
     While the Office is of the position that Patrick and Georgiadis teach all these recited limitations, for the sake of argument, assuming they don’t teach adjustable phase shift separate from and in addition to frequency shifting to apply constant phase shift, please c.f. Delbecq [0047] that teaches adjustable phase shift separate from and in addition to frequency shifting (fig.3, phase adjustable shifters can impart constant phase shift). It would be obvious to modify the art to impart an adjustable shifter to modulate a constant phase shift for the desired calibration purposes. 
     Likewise, for the sake of argument, assuming the cited references don’t teach adjustable phase shifting to apply constant phase shift, please N.B., the concept of adjustable phase shift to apply constant phase shift is routine, e.g. c.f. [0029] of Ebling. It would be obvious to modify the references to incorporate the concept of adjustable phase shift to apply constant phase shift for the benefit of achieving the desired calibration.
     The aforementioned references do not expressly teach modulator coupled to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter. 
     However, Gresham et al. US 2003/0193430 teaches modulator coupled to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter (esp. c.f. fig.1 and [0030]).
     It would be obvious to modify the primary reference by coupling modulator to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter as taught by Gresham (esp. c.f. fig.1 and [0030]) for the benefit of optimizing the signal to indicate detection and position of the desired object.

As to claim 7, cited art teaches the active reflector of claim 3, wherein the phase setting is selected for optimal stability and reflection gain (esp. c.f. Patrick [0008, 0064, 0066-0067, 0082, 0109]). N.B., the requisite degree of “optimal” isn’t specified so a generic stability and gain that is inherent to the reflector of Patrick suffices. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    

As to claim 9 and 20, cited art teaches the active reflector of claim 1/17, further comprising a modulator that modifies the receive signal before or after amplification by the amplifier (see Patrick [0007]).

     As to claim 18, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier that amplifies/amplifying a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein the transmit signal interferes with the receive signal (esp. c.f. Patrick [0007, 0073, 0076, 0101, 0108]); and an adjustable phase shifter that separate from any modulation or frequency shifting of the transmit/receive signal, applies adjustable phase shift to transmit signal to inhibit/inhibiting oscillation (esp. c.f. Patrick [0008], the phase of transmit signal is shifted relatively to inhibit oscillation; it is considered “separate from any modulation” in the same way Applicant’s phase shift is “separate” but still shifts the transmit signal). Please N.B., this shifter has a range of settings and means for testing the range of settings and determining for each setting whether oscillator indicator exceeds threshold (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).
     While the Office is of the position that Patrick and Georgiadis teach all these recited limitations, for the sake of argument, assuming they don’t teach adjustable phase shift separate from and in addition to frequency shifting to apply constant phase shift, please c.f. Delbecq [0047] that teaches adjustable phase shift separate from and in addition to frequency shifting (fig.3, phase adjustable shifters can impart constant phase shift). It would be obvious to modify the art to impart an adjustable shifter to modulate a constant phase shift for the desired calibration purposes. 
     Likewise, for the sake of argument, assuming the cited references don’t teach adjustable phase shifting to apply constant phase shift, please N.B., the concept of adjustable phase shift to apply constant phase shift is routine, e.g. c.f. [0029] of Ebling. It would be obvious to modify the references to incorporate the concept of adjustable phase shift to apply constant phase shift for the benefit of achieving the desired calibration.
     The aforementioned references do not expressly teach modulator coupled to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter. 
     However, Gresham et al. US 2003/0193430 teaches modulator coupled to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter (esp. c.f. fig.1 and [0030]).
     It would be obvious to modify the primary reference by coupling modulator to amplifier to apply frequency shift or modulation to information in the transmit signal, that the phase shifter is coupled to said modulator, wherein active reflector selects phase shift based on the different phase shift measurements in the range and a transmit antenna is also coupled to said adjustable phase shifter as taught by Gresham (esp. c.f. fig.1 and [0030]) for the benefit of optimizing the signal to indicate detection and position of the desired object.


Claims 4-6, 8, and 13-16 and 19 are rejected under 35 USC 103(a) as being unpatentable over Patrick in view of Georgiadis, of record; and further in view of Delbecq et al. US 2016/0109559 and/or Ebling US 2015/0219751.
     As to claims 4 and 13, cited art teaches the device/method of claim 3/11, wherein the controller selects a central setting in the range if the oscillation indicator remains below the threshold during the test (esp. c.f. Patrick [0008, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a central setting, please N.B., selecting a setting is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 5 and 14, cited art teaches the device/method claim 3/11, wherein if the oscillation indicator exceeds the threshold, the controller selects a setting that provides a phase margin above a specified minimum (esp. c.f. Patrick [0008, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a setting that provides a phase margin, please N.B., selecting a setting as recited is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 6 and 15, cited art teaches the device/method of claim 3/11, wherein the range is greater than 180.degree., and wherein if the oscillation indicator exceeds the threshold, the controller selects a setting that maximizes the phase margin threshold (esp. c.f. Patrick [0008, 0064, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a setting that maximizes the margin threshold, please N.B., selecting a setting as recited is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 8 and 16 and 19, cited art teaches the device/method of claim 3/11/18. Cited art doesn’t expressly teach wherein the oscillation indicator is a power level of the receive signal. However, the oscillation indicator as a power level of the receive signal is a routine setting well-known in the art. It would have been obvious to modify Patrick by adapting the oscillation indicator as a power level of the receive signal as a routine configuration. 

Response to Remarks
Applicant’s remarks filed 11/18/22 have been considered but are unpersuasive, respectfully. In particular, please N.B., new grounds of rejection necessitated by amendment have been provided that render applicant’s arguments moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646